DETAILED ACTION
The Examiner acknowledges the amendments received 17 March 2022. Claims 3 and 7-8 are cancelled; claims 1-2, 4-6 and 9-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 17 March 2022, with respect to the rejection of claims 1, 2, 5 and 7-10 under Keogh have been fully considered and are persuasive. The rejection of these claims has been withdrawn. 
Applicant's arguments filed 17 March 2022, with regards to the McCarthy reference, have been fully considered but they are not persuasive. Amended claim 1 contains features from previous claim 3, which was previously rejected as anticipated by McCarthy. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-6 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarthy (U.S. 2009/0107001). McCarthy discloses (par. 0014) a cooling unit configured for chilling a cooling agent; (Figure 30; par. 0189) a needle (210) configured for receiving cooling agent from the cooling unit and for piercing a membrane.
As to the functional language and introductory statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since McCarthy utilizes a needle for receiving cooling agent and piercing a membrane as claimed by the applicant, McCarthy’s needle 
Regarding claim 2, McCarthy discloses (par. 0155) injection of the cooling agent.
Regarding claim 4, McCarthy discloses (par. 0014) the needle and cooling agent are configured to cause cooling of the oropharyngeal tissue to a temperature between 5°C and -25°C for one to thirty minutes.
Regarding claim 5, McCarthy discloses (Figure 30) the needle is straight.
Regarding claim 6, McCarthy discloses (Figure 30) the needle is angled.
Regarding claim 11, McCarthy discloses (Figure 30) the needle is angled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (U.S. 2009/0107001) in view of Keogh et al (U.S. 7,507,235). McCarthy discloses the claimed invention except for the cooling agent comprises water and glycerol. Keogh, however, discloses (col. 15, lines 23-39) a needle configured for receiving cooling agent and for piercing tissue, (col. 21, line 65-col. 22, line 13) the cooling agent comprising water and glycerol.
Keogh and McCarthy both disclose systems for delivering agents using a needle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCarthy’s cooling unit for cooling an agent and delivering it to the needle with Keogh’s administration of glycerol and water in order to provide a safe and effective agent to the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792